DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.  This office action is in response to the application filed on 7/31/2019.

Information Disclosure Statement
Applicants are reminded of the duty to disclose information under 37 CFR 1.56.

Specification
Applicants are reminded to update the status of the referenced U.S. applications in the Related Applications section and in any other corresponding area in the specification, if any.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title should be more specific to differentiate the invention from similar inventions in the patent literature.
The “PCIe”, “transaction request”, and “address” aspects of the invention should be mentioned in the title so that the title is more descriptive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berke et al. (Berke) US Patent Application Pub. No. 2017/0293574.
		As to claim 13, Berke discloses a method comprising: receiving a transaction request (Fig. 4 Ref. 404, para [0029] system memory write) including at least a memory address (Fig. 4 ref. 406 para [0029] address) of at least one memory in which to execute an instruction (Fig. 4 Ref. 410), wherein the at least one memory includes at least one protected memory region (para [0029] immutable memory ranges); determining (Fig. 4. Ref. 408) whether the memory address corresponds to the at least one protected memory region of the at least one memory; and executing the instruction of the transaction request based on the information included in the transaction request (Fig. 4 Ref. 410).

		As to claim 1, Berke discloses a system (Fig. 1) comprising: at least one processor; (Ref. 110) at least one memory (Ref. 150)  communicatively coupled to the at least one processor, wherein (i) the at least one memory includes at least one protected memory region (Ref. 152), and (ii) the at least one memory is configured to store computer executable instructions (Fig. 4 Ref. 410), which when executed, cause . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 are rejected under  35 U.S.C. 103 as being unpatentable over Berke et al. (Berke) US Patent Application Pub. No. 2017/0293574 in view of Guim et al. (Guim) US Patent Application Pub. No. 2017/0286326.
As to claim 14, Berke discloses the invention as claimed the above.  However, Berke does not specifically disclose wherein the transaction request further includes one or more of: (i) the instruction to be executed, (ii) a transaction device ID corresponding to the originator endpoint, from among the at least one endpoint devices, that originated the transaction request, and (iii) a transaction process ID corresponding to the process that triggered the transaction request.

One of ordinary skill in the memory art familiar with Berke and looking at Guim  would have recognized that the memory access performance of Berke would have been enhanced by including wherein the transaction request further includes one or more of: (i) the instruction to be executed, (ii) a transaction device ID corresponding to the originator endpoint, from among the at least one endpoint devices, that originated the transaction request, and (iii) a transaction process ID corresponding to the process that triggered the transaction request because it would enable sharing of a single Endpoint device across multiple processes while providing each process a virtual address space.  The ability to increase data access speed provides sufficient suggestion and motivation to one of ordinary skill in the memory art to include wherein the transaction request further includes one or more of: (i) the instruction to be executed, (ii) a transaction device ID corresponding to the originator endpoint, from among the at least one endpoint devices, that originated the transaction request, and (iii) a transaction process ID corresponding to the process that triggered the transaction request.  


As to claim 15, Berke and Guim disclose the invention as claimed above.  Guim further discloses wherein the at least one memory is further configured to store protected memory region information indicating access permissions (para [0019] memory access permission) for the at least one protected memory region. 
As to claim 16, Berke and Guim disclose the invention as claimed above.  Guim further discloses wherein the permissions indicate when to permit access and/or when to deny access to corresponding protected memory regions (para [0019] memory access permission). 
As to claim 17, Berke and Guim disclose the invention as claimed above.  Guim further discloses wherein the access permissions are based on one or more of a transaction device ID and a transaction process ID (para [0049] PASID).

Claim 2 is rejected under  35 U.S.C. 103 as being unpatentable over Berke et al. (Berke) US Patent Application Pub. No. 2017/0293574 in view of Borikar et al. (Borikar) US Patent Application Pub. No. 2020/0278935.
As to claim 2, Berke discloses the invention as claimed the above.  However, Berke does not specifically disclose comprising a bridge configured to communicatively couple the system to at least one endpoint device. 
Borikar discloses comprising a bridge configured to communicatively couple the system to at least one endpoint device (Fig. 3A Ref. 312C para [0060] PCIe endpoints) for the purpose of providing an Internet-capable computer hardware device on a TCP/IP network.   
One of ordinary skill in the memory art familiar with Berke and looking at Borikar  would have recognized that the memory access performance of Berke would have been enhanced by including a bridge configured to communicatively couple the system to at least one endpoint device because it would provide an Internet-capable computer hardware device on a TCP/IP network.  The ability to increase data access speed provides sufficient suggestion and motivation to one of ordinary skill in the memory art to include a bridge configured to communicatively couple the system to at least one endpoint device.  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the transaction request further includes one or more of: (i) the instruction to be executed, (ii) a transaction device ID corresponding to the originator endpoint, from among the at least one endpoint devices, that originated the transaction request, and (iii) a .

Claims 3-10 are rejected under  35 U.S.C. 103 as being unpatentable over Berke et al. (Berke) US Patent Application Pub. No. 2017/0293574 in view of Borikar et al. (Borikar) US Patent Application Pub. No. 2020/0278935 and further in view of Guim et al. (Guim) US Patent Application Pub. No. 2017/0286326.
As to claim 3, Berke and Borikar disclose the invention as claimed the above.  However, neither Berke nor Borikar specifically discloses wherein the transaction request further includes one or more of: (i) the instruction to be executed, (ii) a transaction device ID corresponding to the originator endpoint, from among the at least one endpoint devices, that originated the transaction request, and (iii) a transaction process ID corresponding to the process that triggered the transaction request.
Guim discloses wherein the transaction request further includes one or more of: (i) the instruction to be executed, (ii) a transaction device ID corresponding to the originator endpoint, from among the at least one endpoint devices, that originated the transaction request, and (iii) a transaction process ID (Fig. 4 Ref. 402 para [0049] PASID) corresponding to the process that triggered the transaction request for the purpose of enabling sharing of a single Endpoint device across multiple processes while providing each process a virtual address space.   


As to claim 4, Berke, Borikar, and Guim disclose the invention as claimed above.  Guim further discloses wherein the at least one memory is further configured to store protected memory region information indicating access permissions (para [0019] memory access permission) for the at least one protected memory region. 
As to claim 5, Berke, Borikar, and Guim disclose the invention as claimed above.  Guim further discloses wherein the permissions indicate when to permit access and/or when to deny access to corresponding protected memory regions (para [0019] memory access permission). 
As to claim 6, Berke, Borikar, and Guim disclose the invention as claimed above.  Guim further discloses wherein the access permissions are based on 

As to claim 8, Berke, Borikar, and Guim disclose the invention as claimed above.  
Borikar further discloses wherein the at least one endpoint device is a peripheral component interconnect express (PCIe) type of device (Fig. 3A Ref. 312C para [0060] PCIe endpoints). Guim further discloses the transaction process ID is a process address space ID (PASID) (para [0049] PASID) . 
As to claim 9, Berke, Borikar, and Guim disclose the invention as claimed above.  
Guim further discloses wherein the access permission are dynamic, such that they are set as access is needed, and/or static, such that they are preset prior to when access is needed (Fig4. Ref. 404). 
As to claim 10, Berke, Borikar, and Guim disclose the invention as claimed above.  Guim further discloses wherein the instruction is executed if the transaction device ID and the transaction PASID match an allowed device ID and allowed PASID indicated in the protected memory region information (Fig. 4 Ref. 408). 


Allowable Subject Matter
Claims 7 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 12 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mail date of this letter.  Failure to respond within the period for response will result in ABANDONMENT of the application (see 35 USC 133, MPEP 710.02, 710.02(b)). In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.    See 37 C.F.R. ' 1.111(c).

When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references 

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG C KIM whose telephone number is (571)272-4181.  The examiner can normally be reached on M-F 9:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/HONG C KIM/Primary Examiner, Art Unit 2138